Holt, Judge,
delivered tbe following opinion:
Tbe defendants, Jnstin Diaz and Nicolas Cumbra, were •charged, by an information, with larceny upon a vessel in tbe *187barbor of San Juan. The United States statute provides that when one commits this ofíense upon the high seas, or in any place under the exclusive jurisdiction of the United States, he shall be punished by a fine of not over $1,000, or by imprisonment for not over one year, or by both. The defendants, upon trial before a jury, have been found guilty.
This is a motion to set aside the verdict, and’ dismiss the case. Three grounds are presented. The first is that an indictment was necessary. The offense, under the statute, is, however, but a misdemeanor. The second is that the offense was not shown to have been committed. There was sufficient evidence, however, to submit this question to the jury.
The third ground is that this court had no jurisdiction, inasmuch as the offense was committed upon a German war ship, the “Panther.” The last ground presents the only real question raised by the motion. There can be no question but what this court has jurisdiction of offenses committed in the harbor of San Juan; but it is urged that, having been committed upon a foreign war ship, this court cannot take jurisdiction.
A public vessel, like a war ship, by legal fiction is a detached and floating portion of the state to which it belongs. Although it, therefore, has immunity from control by the local sovereignty, it cannot harbor criminals. While for obvious reasons there can be no invasion of a war ship by the sovereign power of the shore to make an arrest if objected to, yet it is the duty of the commander of a foreign vessel to surrender to the territorial authority. all persons charged with ordinary crimes. If he refuses to do so, resort must, of course, be had through the proper channel by diplomatic appeal to his government. This rule of immunity as to a public vessel of another government does not apply, however, to a foreign merchant vessel. Within the three-mile zone, the sovereignty of the shore may *188by due process arrest thereon a person charged with crime. The rule is that crimes are territorial as to the place where committed, and triable in the courts of that country. It may require' that nothing be done by friendly foreign ships to interfere with the peace, and due administration of the law of the shore. The-defendants did not belong to the vessel, and they were turned over by its commander to the American authorities of the shore. This having been done, that authority and its law regulates ins what tribunal the case is triable.
'For the reasons indicated the motion is overruled.